Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 03, 2019

The Court of Appeals hereby passes the following order:

A20D0180. JAMES WYMER v. THE STATE.

      It appears that James Wymer filed, through counsel, a motion to dismiss the
criminal charges pending against him based on an alleged violation of his statutory
right to a speedy trial.1 The trial court denied the motion on September 27, 2019, and
Wymer filed this pro se application for discretionary review on November 14, 2019.
We lack jurisdiction for two reasons.
      First, Wymer’s application is untimely. The trial court’s order denying
Wymer’s motion to dismiss appears to be directly appealable, see Hubbard v. State,
254 Ga. 694, 695-696 (333 SE2d 827) (1985), and when a party applies for
discretionary review of a directly appealable order, we ordinarily grant the application
under OCGA § 5-6-35 (j). However, to fall within this general rule the application
must be filed within 30 days of entry of the order to be appealed. See OCGA § 5-6-35
(d), (j). Here, Wymer filed his application 48 days after the trial court’s order was
entered. His application is therefore untimely and subject to dismissal. See Crosson
v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617) (2012).
      Second, Wymer’s pro se application is a nullity because he appears to be
represented by counsel in the trial court. See Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (“A criminal defendant in Georgia does not have the right to


      1
        Wymer has not provided a copy of this motion, in violation of Court of
Appeals Rule 31 (e) (“The applicant shall include with the application a copy of any
petition or motion that led directly to the order or judgment being appealed and a
copy of any responses to the petition or motion.”).
represent himself and also be represented by an attorney, and pro se filings by
represented parties are therefore unauthorized and without effect.”); accord White v.
State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017); Jacobsen v. Haldi, 210 Ga. App.
817, 818-819 (1) (437 SE2d 819) (1993).
      Accordingly, this application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/03/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.